
	
		II
		109th CONGRESS
		2d Session
		S. 3714
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2006
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish the Math and Science Teaching
		  Corps.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mathematics and Science Teaching
			 Corps Act of 2006.
		2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)Mathematics and
			 science are the bases for almost every technical competence in the modern
			 marketplace, including fields as diverse as computer programming, physics,
			 engineering, manufacturing, and oil exploration.
				(2)Cultivating a
			 workforce with strong mathematics and science skills is necessary both to keep
			 the United States competitive in a global economy and for its national
			 security. China’s long-term growth rate has surpassed that of the United States
			 in the time since Chinese economic reform focused on the development of science
			 and technology.
				(3)Secondary school
			 students in the United States rank near the bottom when compared to their
			 counterparts in other developed countries. Of the Organization for Economic
			 Cooperation and Development nations participating in the 2003 Program for
			 International Student Assessment, the United States ranked 24th of 29 in
			 mathematics and 23rd of 29 in science, while Korea and Japan ranked in the top
			 5 in both categories.
				(4)Research shows
			 that teacher quality is the most important factor in determining student
			 achievement, especially in the technical fields of mathematics and science.
			 Researchers from Penn State, the Urban Institute, and the RAND Corporation have
			 all found higher student achievement in secondary school for those students
			 whose teachers had taken more coursework related to their subject area.
				(5)According to the
			 Center for Teaching and Policy, 38 percent of secondary school mathematics
			 classes, 28 percent of general science classes, 45 percent of life science
			 classes, and 60 percent of physical science classes are taught by individuals
			 lacking a major or a minor in such discipline.
				(6)College graduates
			 with strong mathematics or science backgrounds have many career opportunities
			 that are more financially attractive than teaching. According to the National
			 Science Foundation, recent college graduates in 2001 were offered between
			 $10,000 and $20,000 more for their first year in a technical occupation other
			 than teaching.
				(7)Sophisticated
			 mathematics and science teachers are needed in all classrooms across the Nation
			 in order to raise student achievement and ultimately help the United States
			 maintain its competitiveness in the global economy.
				(8)Individuals who
			 are strong in mathematics and science need financial incentives, peer
			 mentoring, and professional development for proper recruitment and retainment
			 in the field of teaching.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)recruit up to
			 8,000 new, outstanding mathematics and science public secondary school teachers
			 each year who might otherwise begin different careers; and
				(2)reward up to 8,000
			 existing and outstanding mathematics and science public secondary school
			 teachers each year who might otherwise leave the teaching profession.
				3.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the Math and Science Teaching
			 Corps.
			(2)Hard-to-staff
			 schoolThe term
			 hard-to-staff school means a public secondary school that—
				(A)is served by a local educational agency (as
			 such term is defined in section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801)) for which at least 45 percent of the students
			 enrolled in the schools served by such agency are eligible for a free or
			 reduced price lunch under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.); and
				(B)is determined by the local educational
			 agency (and confirmed by the Director), to have the greatest difficulty in
			 recruiting and retaining highly qualified teachers (as such term is defined in
			 section 9101 of the Elementary and Secondary Education Act of 1965), compared
			 to all of the schools served by such agency.
				(3)Participating
			 local educational agencyThe term participating local
			 educational agency means a local educational agency that has been
			 certified by the Director as offering an induction program for individuals
			 receiving fellowships under this Act that meets adequate standards,
			 including—
				(A)clustering Math
			 and Science Teaching Corps Fellows in individual or nearby schools;
				(B)providing
			 multi-year mentoring and coaching;
				(C)offering new
			 teacher seminars on a monthly basis;
				(D)reducing the course load for such Fellows,
			 except that a local educational agency may elect not to comply with this
			 subparagraph if such agency is obligated by contract requirements that prohibit
			 teachers from taking a smaller course load;
				(E)allowing time for
			 joint lesson planning and other constructive collaborative activities;
				(F)providing
			 professional development opportunities for such Fellows and Math and Science
			 Teaching Corps Master Fellows on content knowledge and pedagogy; and
				(G)facilitating
			 relationships between Math and Science Teaching Corps Fellows and Math and
			 Science Teaching Corps Master Fellows.
				(4)Partner
			 institutionThe term partner institution means an
			 institution of higher education that has been certified by the Director as
			 meeting adequate standards for—
				(A)offering a teacher
			 preparation program that—
					(i)is
			 modeled on the Master of Arts in Teaching program, which provides a full-time,
			 1-year course of study leading to teacher certification and a master’s degree;
			 and
					(ii)includes
			 pedagogical courses and a minimum of 1 semester of student teaching
			 experience;
					(B)offering a
			 part-time master’s degree program in mathematics or science education for
			 teachers who are certified to teach;
				(C)offering a
			 graduate degree program in mathematics and science;
				(D)establishing an
			 explicit collaboration between the teacher preparation and mathematics and
			 science departments of the institution to provide graduate-level mathematics
			 and science content courses that are appropriate for secondary school teachers;
			 and
				(E)providing follow-up, classroom-based
			 support for graduates of the program including professional development.
				(5)Standardized
			 testThe term standardized test means the test
			 required by the Director of each individual who applies for a fellowship under
			 this Act that evaluates each individual’s mathematics or science subject area
			 knowledge. The science subject area tests shall include a section to assess
			 mathematics skills appropriate to each subject. The standardized tests shall be
			 approved and reviewed periodically by the National Academy of Sciences to
			 ensure that the tests meet rigorous standards and remain appropriate for the
			 intended use, and cut-off scores shall be set at the national level.
			4.Establishment of
			 the Math and Science Teaching CorpsTitle II of the Department of Education
			 Organization Act (20 U.S.C. 3411 et seq.) is amended by adding at the end the
			 following:
			
				221.Math and Science
				Teaching Corps
					(a)In
				generalThere shall be in the
				Department a Math and Science Teaching Corps to be administered by the Director
				of the Math and Science Teaching Corps in accordance with the Mathematics and
				Science Teaching Corps Act of 2006.
					(b)DirectorThe Director of the Math and Science
				Teaching Corps shall—
						(1)administer the Math and Science Teaching
				Corps program established under the Mathematics and Science Teaching Corps Act
				of 2006; and
						(2)report directly to the Secretary and shall
				perform such additional functions as the Secretary may prescribe.
						(c)PurposeThe Math and Science Teaching Corps is
				established in order to significantly improve mathematics and science
				achievement among secondary school students in the United States by ensuring
				that such students are taught by well-prepared mathematics and science teachers
				with superior subject area
				knowledge.
					.
		5.Math and Science
			 Teaching Corps fellowships for prospective teachers
			(a)EstablishmentThe
			 Director shall carry out a program through which the Director awards—
				(1)Math and Science
			 Teaching Corps Fellowships for Prospective Teachers (referred to in this part
			 as MSTC Fellowships) to eligible individuals;
				(2)grants to partner
			 institutions to pay the tuition and fees and overhead costs at such
			 institutions of individuals receiving MSTC Fellowships under this section;
			 and
				(3)grants to
			 participating local educational agencies to pay the costs of the activities
			 described in
			 subsection (e)(4).
				(b)Definition of
			 eligible individualIn this section, the term eligible
			 individual means an individual who—
				(1)is a recent
			 college graduate or a mid-career professional outside of the teaching field;
			 and
				(2)possesses a strong
			 content area knowledge, including a baccalaureate (or higher) degree in
			 mathematics, science, engineering, technology, or a related field.
				(c)ApplicationAn
			 individual, partner institution, or participating local educational agency that
			 desires to receive a MSTC Fellowship or grant, as applicable, under this
			 section shall submit an application to the Director at such time, in such
			 manner, and accompanied by such information as the Director may require.
			(d)Recruitment and
			 selection of individuals for MSTC fellowships
				(1)RecruitmentThe
			 Director shall recruit eligible individuals for the MSTC Fellowships.
				(2)SelectionThe
			 Director shall establish criteria to ensure that—
					(A)individuals who
			 receive MSTC Fellowships under this section possess—
						(i)a
			 comprehensive knowledge of the subject area to be taught as evidenced by
			 performing at a satisfactory level on a standardized test;
						(ii)strong verbal and
			 communication skills; and
						(iii)other attributes
			 that are linked to effective teaching; and
						(B)not less than 30 percent of individuals
			 selected to receive MSTC Fellowships will teach in hard-to-staff
			 schools.
					(e)Activities
				(1)In
			 generalAn individual who receives a MSTC Fellowship under this
			 section shall—
					(A)receive
			 pedagogical training as described in paragraph (2); and
					(B)for 4 years,
			 within a 7-year period of first receiving the Fellowship, teach mathematics or
			 science in a secondary school, as described in paragraph (3).
					(2)Pedagogical
			 training
					(A)In
			 generalAn individual who receives a MSTC Fellowship under this
			 section shall—
						(i)if
			 the individual is not certified to teach—
							(I)attend, during the
			 first year of the MSTC Fellowship, a 1-year, full-time graduate education
			 program of a partner institution that receives a grant under this section;
			 and
							(II)receive, during
			 that 1 year, a stipend that is in an amount that is equal to the Graduate
			 Research Fellowship stipend awarded by the National Science Foundation;
			 or
							(ii)if
			 the individual holds appropriate teacher certification credentials when granted
			 the MSTC Fellowship, then during any of the 4 years of the MSTC
			 Fellowship—
							(I)attend a part-time
			 graduate education program leading to a master’s degree in mathematics or
			 science education; or
							(II)enroll at an
			 institution of higher education in not more than 24 credit hours of courses in
			 mathematics, science, or education.
							(B)Grants to partner
			 institutionsA partner institution that receives a grant under
			 this section—
						(i)shall use the
			 grant funds to pay the tuition and fees at such institution of individuals
			 receiving MSTC Fellowships under this section; and
						(ii)may
			 use not more than 10 percent of the grant funds for overhead costs incurred by
			 the partner institution in administering the grant.
						(3)Teaching,
			 professional development, and mentor trainingAn individual who
			 receives a MSTC Fellowship under this section shall—
					(A)for 4 years, teach
			 mathematics or science in a public secondary school served by a participating
			 local educational agency;
					(B)for such 4 years,
			 participate in induction and professional development programs offered by the
			 participating local educational agency;
					(C)perform additional duties as
			 follows:
						(i)for
			 the first two years of teaching, participate in 60 hours each year of
			 additional high quality professional development by attending approved
			 institutes, seminars, or conferences on their subject matter area or on
			 pedagogy, held on weekends or during the summer break;
						(ii)during the third
			 year of teaching, attend 60 hours of approved mentoring training during the
			 academic year or summer;
						(iii)during the
			 fourth year of teaching, provide 60 hours of mentoring or other
			 training/coaching for teachers in their school;
						(D)for such 4 years,
			 receive a stipend that is equal to—
						(i)for
			 the first year of teaching described in subparagraph (A), $11,000;
						(ii)for
			 the second year of teaching described in subparagraph (A), $14,000;
						(iii)for the third
			 year of teaching described in subparagraph (A), $17,000; and
						(iv)for
			 the fourth year of teaching described in subparagraph (A), $20,000; and
						(E)if the school in which the individual is
			 teaching is a hard-to-staff school, for each year of teaching described in
			 subparagraph (A), receive a bonus stipend in addition to the stipend described
			 in subparagraph (D), that is equal to 50 percent of the stipend described in
			 subparagraph (D) for that year.
					(4)Grants to
			 participating local educational agenciesA participating local
			 educational agency that receives a grant under this section—
					(A)shall use the
			 grant funds to pay the expenses associated with facilitating the induction and
			 professional development services for individuals receiving fellowships under
			 this Act; and
					(B)may not reduce the
			 salary of an individual who receives a MSTC Fellowship under this section and
			 is employed in a secondary school served by such agency below the salary
			 normally paid for an individual with a similar background and experience solely
			 because such individual receives a stipend under this Act.
					(f)Reports
				(1)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the Director shall submit a
			 report to Congress that evaluates the effectiveness of the program under this
			 section.
				(2)Subsequent
			 reportsThe Director shall
			 submit an updated report every 5 years after the date the first report is
			 submitted under
			 paragraph (1).
				(g)RepaymentIn the event that an individual receiving a
			 MSTC Fellowship under this section does not complete the activities described
			 in subsection (e), the Director shall require
			 repayment of the stipends granted to the individual under this section
			 according to the regulations established by the Math and Science Teaching
			 Corps, except that the Director may, in the case of the death or permanent and
			 total disability of the individual, or other crisis situation, forgive such
			 obligation to repay in whole or in part.
			(h)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section, $137,000,000 for fiscal year 2007, $410,000,000 for fiscal
			 year 2008, $683,000,000 for fiscal year 2009, $956,000,000 for fiscal year
			 2010, and $1,092,000,000 for fiscal year 2011.
			6.Math and Science
			 Teaching Corps Fellowships for Experienced Teachers
			(a)EstablishmentThe
			 Director shall carry out a program in which the Director awards Math and
			 Science Teaching Corps Fellowships for Experienced Teachers (referred to in
			 this part as MSTC Master Fellowships) to eligible
			 individuals.
			(b)Eligible
			 individualIn this section, the term eligible
			 individual means an individual who—
				(1)has been teaching
			 mathematics or science in a public secondary school for not less than 3
			 years;
				(2)possessed
			 certification in the field and level in which the individual primarily taught
			 during the 3 years preceding the year for which the determination is made;
			 and
				(3)is employed as a
			 full-time, secondary mathematics, or science teacher in a participating local
			 educational agency.
				(c)ApplicationsAn
			 eligible individual who desires to receive a MSTC Master Fellowship under this
			 section shall submit an application to the Director at such time, in such
			 manner, and accompanied by such information as the Director may require.
			(d)Recruitment and
			 selection of MSTC master fellows
				(1)RecruitmentThe
			 Director shall recruit eligible individuals for MSTC Master Fellowships.
				(2)SelectionThe
			 Director shall establish criteria to ensure that—
					(A)individuals who
			 receive MSTC Master Fellowships under this section—
						(i)demonstrate
			 expertise in mathematics or science content by taking a standardized
			 test;
						(ii)demonstrate
			 mastery of mathematics or science pedagogy and have a strong record of
			 positively affecting academic achievement, as demonstrated by observations from
			 supervisors, student data (as available), or other information as determined by
			 the Director; and
						(iii)demonstrate
			 other attributes that are linked to effective teaching; and
						(B)not less than 30
			 percent of individuals selected to receive MSTC Master Fellowships will teach
			 in hard-to-staff schools.
					(e)ActivitiesAn
			 eligible individual who receives a MSTC Master Fellowship under this section
			 shall—
				(1)continue to teach
			 mathematics or science in a public secondary school in a participating local
			 educational agency for not less than an additional 5 years during the
			 subsequent 7 years after receiving such a MSTC Master Fellowship under this
			 section;
				(2)serve as a leader and mentor within the
			 individual's department and school;
				(3)receive a stipend
			 of $20,000 for each year the eligible individual continues to teach, as
			 described in
			 paragraph (1), but not for more than 5
			 years;
				(4)attend lectures,
			 seminars, or workshops on content area knowledge or pedagogy provided or
			 approved by the participating local educational agency that employs such
			 eligible individual; and
				(5)if the school in which the individual is
			 teaching is a hard-to-staff school, receive a bonus stipend of $10,000, in
			 addition to the stipend described in
			 paragraph (3), for each year the
			 individual continues to teach as described in
			 paragraph (1), but not for more than 5
			 years.
				(f)Renewal of MSTC
			 Master FellowshipsAn individual who has received a MSTC
			 Fellowship or MSTC Master Fellowships and has completed the requirements
			 associated with such fellowship may re-apply for a MSTC Master Fellowship (or
			 apply for a MSTC Master Fellowship in the case of an individual who has
			 received a MSTC Fellowship) if such individual is an eligible individual under
			 this section.
			(g)RepaymentIn the event that an individual receiving a
			 MSTC Master Fellowship under this section does not complete the activities
			 described in
			 subsection (e), the Director shall require
			 repayment of the stipends granted to the individual under this section
			 according to the regulations established by the Math and Science Teaching
			 Corps, except that the Director may, in the case of the death or permanent and
			 total disability of the individual, or other crisis situation, forgive such
			 obligation to repay in whole or in part.
			(h)Reports
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Director shall submit a report to Congress that evaluates the
			 effectiveness of the program under this section.
				(2)Subsequent
			 reportsThe Director shall
			 submit an updated report every 5 years after the date the first report is
			 submitted under paragraph (1).
				(i)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section, $100,000,000 for fiscal year 2007, $300,000,000 for fiscal
			 year 2008, $500,000,000 for fiscal year 2009, $700,000,000 for fiscal year
			 2010, and $800,000,000 for fiscal year 2011.
			
